[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________
                                                                   FILED
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                No. 05-11719
                                                              January 6, 2006
                            Non-Argument Calendar
                                                             THOMAS K. KAHN
                          ________________________               CLERK

                       D. C. Docket No. 04-00176-CR-CB

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

DANIEL ASHTON SMITH,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                         _________________________

                                (January 6, 2006)

Before DUBINA, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Daniel Ashton Smith appeals his conviction, entered after a bench trial, for

possession of a firearm after having been convicted of a felony, in violation of 18

U.S.C. § 922(g)(1). On appeal, Smith argues the officer who stopped the vehicle
did not have Terry1 reasonable suspicion to stop the vehicle because the paper

license tag on the vehicle complied with Alabama’s registration and license tag

laws for new vehicles and because, absent a violation of those laws, the other

circumstances surrounding the stop did not rise to the requisite level of suspicion to

support the stop.2 A district court’s findings of fact on a motion to suppress are

reviewed for clear error, and its application of law to the facts is reviewed de novo.

United States v. Hall, 47 F.3d 1091, 1094 (11th Cir. 1995). In the course of our

review, we construe the facts in the light most favorable to the prevailing party. Id.

After careful review of the record and the parties’ briefs, we affirm.

       The parties are familiar with the underlying facts and we only summarize

them here. Prior to trial, Smith filed a motion to suppress firearms that were seized

during the traffic stop of a vehicle in which he was a passenger, arguing that the

officer who made the stop, Corporal Shaun Dickens of the Mobile Police




       1
           See Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).
       2
           Under Alabama law:

       Every motor vehicle operator . . . shall at all times keep attached and plainly
       visible on the rear end of such motor vehicle a license tag or license plate as
       prescribed and furnished by the Department of Revenue . . .

Ala. Code § 32-6-51. Alabama law provides a new owner of a motor vehicle 20 days to
purchase a license plate or transfer her existing license plate to the newly-acquired vehicle. Ala.
Code § 40-12-260(a)(4)a.


                                                  2
Department, did not have reasonable suspicion of a traffic violation, sufficient to

initiate the stop. The district court conducted an evidentiary hearing on the motion.

       According to Corporal Dickens’s testimony at the hearing, the vehicle in

which Smith was traveling was initially stopped because it did not have a metallic

license tag issued by the state and Dickens had observed the vehicle parked outside

an apartment complex office, which was closed at the time. Corporal Dickens,

who provided security for the complex, had never seen the vehicle in the complex,

nor did he recognize it as belonging to a resident. After Dickens observed that the

vehicle had a “paper car lot tag,” he decided to stop the car to confirm the validity

of the paper tag.3

       After stopping the vehicle, Corporal Dickens asked Cassie McConnell, the

driver of the vehicle, why she did not have a tag, and she explained that she had

just purchased the vehicle and provided him with the documentation.                       Officer

Dickens noted that in addition to McConnell, there were four other passengers,

including an infant, in the car. When he asked the occupants their names, Smith,

who was seated in the backseat, gave a false name, which Dickens suspected based



       3
        Alabama law provides a new owner of a motor vehicle a 20-day grace period in which to
purchase a license plate or transfer her existing license plate to the newly-acquired vehicle. Ala.
Code § 40-12-260(a)(4)a. As Dickens explained, the “only way” to verify whether someone is
within the grace period is to ask him to produce the paperwork on the vehicle, which he routinely
does.


                                                3
upon Smith’s “gestures and body english,” and his inability to provide a social

security number. When Dickens ran through the computer the name and date of

birth that Smith gave him, the information was not on file, and, based upon his

experience, this was an indication that the person was lying. Corporal Dickens’s

suspicions   were    subsequently    reconfirmed    when    he   discovered    Smith’s

identification card in the vehicle, “shoved underneath the infant in the car seat.”

      The district court inquired as to why Dickens had not let the car leave after

McConnell provided him with her paperwork, to which he responded:

      I wasn’t sure what if anything had happened at my apartment
      complex. I needed to document who was there, at least for my
      records, make a documentation in case later on something had
      happened. They admitted that they were there at the apartment
      complex hanging around the pool area. [The complex] had [been
      having] a lot of problems with vandalism at the pool area. Auto
      burglaries at the pool . . . throughout the complex. I pretty quickly
      cleared up the issue on the tag. And then my investigation shifted
      more into identifying the occupants of the vehicle, for my records, to
      know who was trespassing at my apartments.

According to Corporal Dickens, McConnell stated that they were looking for

somewhere to go swimming.           Dickens explained that this was “part of [the]

discrepancy,” as none of the occupants had bathing suits, the complex only had an

outdoor pool, and it was February. Officer Dickens testified that he inquired as to

where their bathing suits were, and why they had a small child with them, noting

that, after Smith’s identity did not check out, “a lot of red flags [were] coming up.”


                                           4
      Corporal Dickens stated that he decided to conduct a search of the vehicle, to

which McConnell consented, because he was unable to make a positive ID on all of

the occupants. He discovered two loaded handguns underneath the passenger seat

and Smith’s identification card in the baby seat.    After completing the search,

Dickens took a statement from Smith, who denied knowing anything about the

firearms. At the time of Smith’s arrest, Smith was wanted on a burglary warrant,

which Corporal Dickens discovered after running Smith’s name following his

recovery of the identification card. Officer Dickens estimated that he completed

the traffic stop in about two hours.

      In support of suppression of the firearm evidence, Smith argued that a

vehicle displaying a paper dealership tag cannot be stopped simply in order for an

officer to inquire as to whether the vehicle is still within the grace period. The

district court rejected Smith’s position, noting that under Smith’s logic,

“[s]omeone who [bought] a car and d[id]n’t want to buy a license tag, and [was]

willing to run the risk, [could] drive around forever with the paper tag on their

car.” In a written order, the district court denied Smith’s motion, finding that,

under Alabama law, a motor vehicle operator is required to, at all times, keep a

license tag or plate, as prescribed and furnished by the Department of Revenue,

attached to the rear end of his vehicle, and the paper tag on McConnell’s car was

“not a license tag, temporary or otherwise.” The court noted that Alabama law

                                         5
permits “designated agents” to issue the latter, which must bear certain “required

markings,” including the date of issuance and expiration, and the make and vehicle

identification number. See Ala. Code §§ 32-6-211, 32-6-216. The court found

that, because none of this information was displayed on the tag on McConnell’s

vehicle, “McConnell’s vehicle did not have a license tag prescribed or furnished by

the state of Alabama,” and, consequently, Officer Dickens had probable cause to

stop the vehicle for failure to display a license tag.

      The district court also found that even after Corporal Dickens determined

McConnell was in compliance with Alabama law, Dickens had reasonable

suspicion to detain the vehicle further because Dickens, who was assigned to

burglary detail, (1) noticed McConnell’s vehicle, at approximately 10:00 p.m.,

parked next to the complex office, which was closed; (2) as a result of his working

security at the complex, knew that there had been problems with vandalism and car

burglary; and (3) did not recognize the vehicle as belonging to a resident. Thus,

the court concluded a “brief continuation of the detention” was justified in order to

inquire of the vehicle’s occupants as to what they were doing at the complex.

Moreover, the court found, McConnell’s statement that she and the occupants of

vehicle were looking for a place to swim on a February night when they had a baby




                                            6
with them, “only increased [his] suspicions about the group’s involvement [in]

criminal activity and provided grounds for continued detention.”4

           Following a bench trial, Smith was found guilty as charged and sentenced to

an 11-month term of imprisonment. This appeal followed.

       The Fourth Amendment guarantees “[t]he right of the people to be secure in

their persons, houses, papers, and effects, against unreasonable searches and

seizures.” U.S. Const. amend. IV. A traffic stop is a constitutional detention if it is

justified by reasonable suspicion or probable cause to believe that a traffic

violation has occurred. United States v. Chanthasouxat, 342 F.3d 1271, 1275 (11th

Cir 2003).       Under Terry, “the police may stop and briefly detain a person to

investigate a reasonable suspicion that he is involved in criminal activity, even

though probable cause is lacking.” United States v. Williams, 876 F.2d 1521, 1523

(11th Cir. 1989). The police officer must be able to point to “specific and

articulable facts” which provide a basis for the intrusion. United States v. Pruitt,


       4
          The district court subsequently granted Smith’s motion to reconsider the denial of the
motion to suppress, in order to clarify the court’s interpretation of Alabama law. The court
explained that, contrary to Smith’s interpretation, § 32-6-216 applied to temporary license tags
issued to motor vehicles, pursuant to Ala. Code § 32-6-211. The court noted that § 32-6-211 gives
designated agents the authority to issue temporary license tags for motor vehicles that are to be
permanently licensed in another state, while § 32-6-212 permits manufacturers or dealers to make
application to issue temporary license tags for motor homes or trailers that are to be permanently
licensed in another state. The court determined that “designated agent” was defined in Ala. Code.
§ 32-8-2 to encompass anyone designated to perform certain duties related to the issuance of motor
vehicle license tags. Accordingly, the court concluded, the phrase “qualifying under Section 32-6-
212” applied only to dealers and manufacturers “because designated agents do not ‘qualify’ under
§ 32-6-212,” since the term is defined in § 32-8-2.

                                                7
174 F.3d 1215, 1219 (11th Cir. 1999). “[R]easonable suspicion is determined from

the totality of the circumstances and from the collective knowledge of the officers

involved in the stop.” Id. (internal quotations and citations omitted). An officer,

who has briefly stopped a motor vehicle operator because of a traffic violation,

only can continue the detention, pursuant to the Fourth Amendment, if he can point

to “specific and articulable facts which, taken together with rational inferences

from those facts, reasonably warrant the intrusion.” Id. (internal quotations and

citations omitted).

      On this record, we can find no error of law in the district court’s analysis,

nor can we ascertain a clear error in the district court’s determination of the facts,

which we have construed in the light most favorable to the government, as the

prevailing party below. Simply put, the initial stop of the vehicle was based upon a

potential traffic violation, as well as a reasonable suspicion that the occupants of

the vehicle were involved in criminal activity. Moreover, the continued detention

of the vehicle, which was not of an unreasonable length, was based upon “specific

and articulable facts” that reasonably warranted the intrusion. Accordingly, the

district court did not err by denying Smith’s motion to suppress and we affirm

Smith’s conviction.

      AFFIRMED.




                                          8